                                                                                          FILED
                                                                               CLERK, U.S. DISTRICT COURT

          Case 2:21-mj-04307-DUTY Document 1 Filed 09/16/21 Page 1 of 15 Page ID #:1
                                                                                       9/16/2021
AO 91 (Rev. 11/11) Criminal Complaint
                                                                            CENTRAL DISTRICT OF CALIFORNIA
                                                                              BYl{J.u...::.J/,_u.,J,,Je..,DEPUTY


                                 UNITED STATES DISTRICT COURT                                                                LODGED
                                                                                                                      CLERK, U.S. DISTRICT COURT


                                                        for the
                                                                                                                      9/16/2021
                                            Central District of California                                         CENTRAL DISTRICT OF CALIFORNIA
 United States of America                                                                                                        JB
                                                                                                                    BY: ____________BB______ DEPUTY




                 v.

  XUNBIN CHEN                                                     Case No. 2:21mj4307-DUTY
      aka “Xunbing Chen”,
      aka “Peter”,

                 Defendant


                           CRIMINAL COMPLAINT BY TELEPHONE
                          OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of December 9, 2019 in the county of Los Angeles in the Central District of California,

the defendant(s) violated:

           Code Section                                           Offense Description
           21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii)                Possession with intent to distribute
                                                                  methamphetamine
         This criminal complaint is based on these facts:

         Please see attached affidavit.

         _ Continued on the attached sheet.

                                                                         /s/ Henry Blackwell, Special Agent
                                                                                    Complainant’s signature

                                                                           Henry Blackwell, Special Agent
                                                                                      Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                  9/16/21
                                                                                         Judge’s signature

 City and state: Los Angeles, California                            Hon. Charles F. Eick, U.S. Magistrate Judge
                                                                                     Printed name and title

AUSA: Ian V. Yanniello (x3667)
Case 2:21-mj-04307-DUTY Document 1 Filed 09/16/21 Page 2 of 15 Page ID #:2




                                AFFIDAVIT
I, Henry Blackwell, being duly sworn, declare and state as

follows:

                        I.   PURPOSE OF AFFIDAVIT

     1.      This affidavit is made in support of a criminal

complaint and arrest warrant against Xunbin CHEN also known as

(“aka”) Xunbing CHEN, aka “Peter” (“CHEN”) for a violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A)(viii): possession with intent to

distribute methamphetamine on or about December 9, 2019.

     2.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel,

witnesses, and databases.     This affidavit is intended to show

merely that there is sufficient probable cause for the requested

complaint and arrest warrant, and does not purport to set forth

all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.
           II.   BACKGROUND FOR SPECIAL AGENT HENRY BLACKWELL

     3.      I am a Special Agent (“SA”) with the United States

Department of Homeland Security (“DHS”), Immigration and Customs

Enforcement, Homeland Security Investigations (“HSI”), and have

been so employed since April 2017.       I am currently assigned to

the HSI Office in El Segundo, California, where I am part of the

International Mail Facility Border Enforcement Security

Taskforce (the “Taskforce”).      The Taskforce is responsible for

                                    1
Case 2:21-mj-04307-DUTY Document 1 Filed 09/16/21 Page 3 of 15 Page ID #:3




investigating trafficking violations involving mail parcels,

including those sent internationally.       I also act as a duty

agent at the Los Angeles International Airport (“LAX”) and

investigate criminal activity at LAX.       Before my current

employment with HSI, I served as a CBP Officer (“CBPO”) for the

U.S. Customs and Border Protection (“CBP”) from November 2014

until April 2017. Before becoming a CBPO, I worked for U.S.

Border Patrol (“BP”) from August 2013 to November 2014.          I
graduated from the Criminal Investigator Training Program, at

the Federal Law Enforcement Training Center in December of 2017.

I also completed the CBPO Academy in April 2015, as well as the

BP Academy in February 2014; both are located at the Federal Law

Enforcement Training Center.      Through my training, I have

learned of HSI’s criminal investigative authority, as well as

investigative techniques.     HSI is responsible for enforcing

federal criminal statutes prohibiting, among other things, the

distribution of and possession with intent to distribute drugs,

in violation of Title 21 of the United States Code.         During my
employment with HSI, I have investigated the smuggling of drugs

throughout the United States.      I have executed search warrants

to seize evidence of violations of federal and state law, as

well as executed arrest warrants to apprehend individuals who

have committed such violations.      I am familiar with how drug

traffickers, exporters, and smugglers use digital devices and

the U.S. mail system to facilitate and conceal their crimes.




                                    2
Case 2:21-mj-04307-DUTY Document 1 Filed 09/16/21 Page 4 of 15 Page ID #:4



                   III. SUMMARY OF PROBABLE CAUSE
     4.   HSI and other federal agencies are investigating one

or more international drug trafficking organizations (“DTOs”)

operating in the Central District of California, and elsewhere.

Over the course of the investigation, various suspects have

shipped parcels containing methamphetamine, ketamine, and other

drugs to destinations inside and outside the United States.

     5.   From April 17, 2019, to August 4, 2021, federal and

international law enforcement agencies have intercepted at least

18 parcels containing large quantities of methamphetamine that

have been linked to drug trafficking activities involving CHEN

and other co-conspirators.     Based on the evidence collected

during these investigations, including GPS tracking data related

to CHEN’s vehicles, CHEN’s fingerprints found on multiple drug

parcels, and surveillance video depicting CHEN personally

shipping multiple drug parcels, CHEN has transported and/or

shipped at least 13 drug parcels that contained approximately 25

kilograms of methamphetamine.

     6.   As described below, on or about December 9, 2019, CHEN

shipped approximately 962.59 grams of methamphetamine concealed

inside a DHL parcel bearing tracking number 1752020922, destined

for Australia (defined below as the “12/09/2019 METH PARCEL”).

I identified CHEN as the person who shipped the parcel, and a

forensic laboratory identified a fingerprint belonging to CHEN

on the adhesive tape used to seal the package.




                                    3
Case 2:21-mj-04307-DUTY Document 1 Filed 09/16/21 Page 5 of 15 Page ID #:5




                   IV.   STATEMENT OF PROBABLE CAUSE
     7.     Based on my training and experience, my personal

involvement in this investigation, conversations with other law

enforcement officers, and a review of reports and other

documents prepared by law enforcement officers, I know the

following facts:
     A.     INVESTIGATION OF THE 04/17/2019 METH PARCEL AND
            IDENTIFICATION OF CHEN

     8.     On or about April 23, 2019, New Zealand Customs

Service (“NZCS”) intercepted a United States Postal Service

(“USPS”) parcel bearing tracking number EZ010682887US,

containing approximately 2.03 kilograms of methamphetamine

concealed inside a security camera system (the “04/17/2019 METH

PARCEL”).   Based on USPS records, the 04/17/2019 METH PARCEL was

mailed out from the U.S. Post Office located in Alhambra,

California on or about April 17, 2019.

     9.     HSI obtained customer data from USPS, which identified

two Internet Protocol (IP) addresses that had been used to track

the shipping progress of the 04/17/2019 METH PARCEL: (1)

2607:fb90:6db:48ad:d189:f794:116d:e37c and (2) 99.9.37.46.

Records provided by T-Mobile pursuant to a subpoena, showed that

telephone number 626-342-5837 (the “x5837 Phone”) was assigned

to the target IP address 2607:fb90:6db:48ad:d189:f794:116d:e37c

during the time it was captured tracking the 04/17/2019 METH

PARCEL.

     10.    Based on the T-Mobile records that I received, there

was no subscriber name or address linked to the x5837 Phone.

                                    4
Case 2:21-mj-04307-DUTY Document 1 Filed 09/16/21 Page 6 of 15 Page ID #:6




However, a query of law enforcement databases showed that the

x5837 Phone was historically associated with CHEN at 200 East

Garvey Ave, Suite 103, in Monterey Park, CA 91755.         Notably,

that is the same address that is listed on CHEN’s California

Driver’s License (“CADL”).     I conducted an internet search for

the address, and learned that it is not a residential address,

but rather a store containing mailboxes for rent.

     B.    CHEN HAS REPEATEDLY SHIPPED PARCELS CONTAINING
           METHAMPHETAMINE

     11.   On December 10, 2019, CBP intercepted approximately

962.59 grams of methamphetamine concealed inside a DHL parcel

bearing tracking number 1752020922, destined for Australia (the

“12/09/2019 METH PARCEL”).1     Based on my investigation, I know

that the 12/09/2019 METH PARCEL was mailed from “Mailboxes &

More” located at 14135 Francisquito Ave, Suite #101, in Baldwin

Park, CA 91706 on December 9, 2019.

     12.   The following shipping information was associated with

the 12/09/2019 METH PARCEL: Shipper: Xinchun LI at 833 S. Sierra

Vista Ave., Alhambra, CA 91801; Phone: 626-343-58372; Consignee:

Trung Hieu Nguyen at 383 Kent Street, Sydney, New South Wales,

Australia 2000; Consignee’s Phone: 610449966381, with a stated

commodity description of “Christmas Gift Clothing.”


     1 Unless otherwise noted, law enforcement searched the
parcels referenced in this warrant pursuant to the border search
exception.
     2 The shippers phone number for the 12/09/2019 METH PARCEL
was just one number off from the x5837 Phone, which T-Mobile
identified belonged to the IP address which tracked the
04/17/2019 METH PARCEL.

                                    5
Case 2:21-mj-04307-DUTY Document 1 Filed 09/16/21 Page 7 of 15 Page ID #:7




     13.   An examination of 12/09/2019 METH PARCEL revealed

children’s clothing, children’s slippers, and two plastic tubs.

Further examination of the plastic tubs revealed a plastic bag

of suspected methamphetamine that was wrapped in tin foil hidden

inside each of the plastic tubs.

     14.   On May 4, 2021, the substance contained in 12/09/2019

METH PARCEL was tested by U.S. Customs and Border Protection

Laboratories and Scientific Services Directorate, and returned
with approximately 962.59 grams of white crystals containing

methamphetamine.

     15.   I reviewed Mailboxes and More’s surveillance video

from the date the parcel was shipped (December 09, 2019), which

showed an Asian male suspect mailing the 12/09/2019 METH PARCEL.

I then compared the man depicted in the surveillance images to

CHEN’s California DMV photograph3 (CADL# F8188797). Based on that
comparison, I positively identified CHEN as the person who

mailed the 12/09/2019 METH PARCEL.

     16.   HSI submitted the packaging material used to conceal

the methamphetamine found in the 12/09/2019 METH PARCEL to the

HSI Forensic Laboratory for a latent print examination. Based on

that examination, the HSI Forensic Laboratory recovered a latent

fingerprint belonging to CHEN on the adhesive tape used to seal

the 12/09/2019 METH PARCEL.

     17.     I have also identified CHEN as the person shipping

various other drug parcels.     Specifically, I reviewed

     3 I have also reviewed multiple additional photographs of
CHEN and personally seen CHEN during physical surveillance.

                                    6
Case 2:21-mj-04307-DUTY Document 1 Filed 09/16/21 Page 8 of 15 Page ID #:8




surveillance video and/or images that depict the individual who

shipped the following drug parcels and, as noted below, I

identified CHEN as the person shipping the drug parcels:

          a.    DHL parcel bearing tracking number 4093409950

that was shipped on December 10, 2019 and contained

approximately 988.02 grams of methamphetamine, destined for

Australia (the “12/10/2019 METH PARCEL”);

          b.     United Parcel Service (“UPS”) parcel bearing
tracking number 1Z7V25W50412833814 that was shipped on January

13, 2021 and contained approximately 1.45 kilograms of

methamphetamine, based on presumptive field testing, destined

for New Zealand (the “01/13/2021 METH PARCEL ONE”);

          c.    UPS parcel bearing tracking number

1Z7V25W56646167427 that was also shipped on January 13, 2021 and

contained approximately 1.42 kilograms of methamphetamine, based

on presumptive field testing, destined for New Zealand (the

“01/13/2021 METH PARCEL TWO”);

          d.    UPS parcel bearing tracking number
1ZFV80180495212269 that was shipped on March 29, 2021 and

contained approximately 1025.6 grams of methamphetamine,

destined for New Zealand (the “03/29/2021 METH PARCEL”);

          e.    UPS parcel bearing tracking number

1ZR9W0746639805002 that was shipped on March 30, 2021 and

contained approximately 1.85 kilograms of methamphetamine, based




                                    7
Case 2:21-mj-04307-DUTY Document 1 Filed 09/16/21 Page 9 of 15 Page ID #:9




on presumptive field testing, destined for New Zealand (the

“03/30/2021 METH PARCEL ONE”)4;
          f.    DHL parcel bearing tracking number 4094376716

that was shipped on March 30, 2021 and contained approximately

1093.89 grams of methamphetamine, destined for New Zealand (the

“03/30/2021 METH PARCEL TWO”);

          g.    UPS parcel bearing tracking number

1ZFV80180463482171 that was shipped on April 8, 2021 and

contained approximately 9.2 kilograms of methamphetamine, based

on presumptive field testing, destined for South Korea (the

“04/08/2021 METH PARCEL ONE”)5;

          h.    UPS parcel bearing tracking number

1ZFV80186963476217 that was shipped on April 8, 2021 and

contained approximately 400 grams of methamphetamine, based on

presumptive field testing, destined for London (the “04/08/2021

METH PARCEL TWO”);

          i.    DHL parcel bearing tracking number 4243207021

that was shipped on July 29, 2021 and contained approximately

3.556 kilograms of methamphetamine, based on presumptive field

testing, destined for Australia (the “07/29/2021 METH PARCEL”);

and


      4An examination of the surveillance video shows that CHEN
and a co-conspirator both interacted with the clerk while
mailing out the 03/30/2021 METH PARCEL ONE.
     5 An examination of the surveillance video shows that CHEN
and a co-conspirator interacted with the clerk while mailing out
04/08/2021 METH PARCELS ONE and TWO.
      6The weight of the methamphetamine from this seizure was
taken while still concealed inside the thin metal cylinders.

                                    8
Case 2:21-mj-04307-DUTY Document 1 Filed 09/16/21 Page 10 of 15 Page ID #:10




             j.   DHL parcel bearing tracking number 1636931450

that was shipped on August 13, 2021 and contained approximately

1.55 kilograms of methamphetamine, based on presumptive field

testing, destined for Australia (the “08/13/2021 METH PARCEL”).

      18.    As with 12/09/2019 METH PARCEL, based on my review of

surveillance video and/or images depicting the individual that

shipped the above detailed parcels containing methamphetamine, I

identified CHEN as the individual who mailed the parcels.           As
discussed below, other evidence links CHEN to various drug

shipments.

      C.     CHEN’S FINGERPRINT WERE RECOVERED ON MULTIPLE PARCELS
             CONTAINING METHAMPHETAMINE

      19.    As with 12/09/2019 METH PARCEL, HSI submitted the

items used to conceal methamphetamine discovered inside the

below-mentioned parcels to a forensics lab for a latent

fingerprint examination.      Based on that examination, the

forensic laboratory identified CHEN’s fingerprints on the

following parcels that contained large quantities of

methamphetamine:

      a.     The laboratory identified four latent fingerprints

belonging to CHEN that were recovered from shipping documents

associated with the 12/10/2019 METH PARCEL;

      b.     The laboratory identified two latent fingerprints

belonging to CHEN that were recovered from gift boxes concealing

the methamphetamine found inside USPS parcel bearing tracking

number CH085602437US.     That parcel was shipped on December 11,

2019 and contained approximately 1.05 kilograms of

                                     9
Case 2:21-mj-04307-DUTY Document 1 Filed 09/16/21 Page 11 of 15 Page ID #:11




methamphetamine, based on presumptive field testing, destined

for Australia (the “12/11/2019 METH PARCEL”).

      c.   The laboratory identified five latent fingerprints

belonging to CHEN that were recovered from USPS parcel bearing

tracking number CH122669449US.       That parcel was shipped on

January 12, 2021 and contained approximately 2.2 kilograms of

methamphetamine, based on presumptive field testing, destined

for New Zealand (the “01/12/2021 METH PARCEL”). The laboratory
identified four latent fingerprints belonging to CHEN that were

recovered from the adhesive side of the tape used to seal the

01/12/2021 METH PARCEL, and one latent fingerprint belonging to

CHEN was recovered from a Home Decorators box which was an item

used to conceal the methamphetamine7;
      d.   The laboratory identified three latent fingerprints

belonging to CHEN that were recovered from FedEx parcel bearing

tracking number 772707572895.       That parcel was shipped on or

about January 22, 2021 and contained approximately 1.7 kilograms

of methamphetamine, based on presumptive field testing, destined

for New Zealand (the “01/22/2021 METH PARCEL”). Two latent

fingerprints belonging to CHEN were recovered from the cardboard

from a picture frame used to conceal some of the methamphetamine

found in the 01/22/2021 METH PARCEL, and one latent fingerprint

belonging to CHEN was recovered from the adhesive side of tape

found inside the parcel;


      7The HSI forensics laboratory also recovered one latent
fingerprint belonging to a suspected co-conspirator from the
Home Decorators box.

                                    10
Case 2:21-mj-04307-DUTY Document 1 Filed 09/16/21 Page 12 of 15 Page ID #:12




      e.   The laboratory identified numerous latent fingerprints

belonging to CHEN that were recovered from UPS parcel bearing

tracking number 1ZFV80180463482171 described above as the

04/08/2021 METH PARCEL ONE.      Three latent fingerprints belonging

to CHEN were found on the adhesive side of the tape used to seal

the 04/08/2021 METH PARCEL; one latent fingerprint belonging to

CHEN was found on a shipping document related to the parcel; six

latent fingerprints belonging to CHEN were found on the exterior
of white boxes used to conceal the methamphetamine, and six

latent fingerprints belonging to CHEN were found on the adhesive

tape used to seal the white boxes8.
      f.   The laboratory identified numerous latent fingerprints

belonging to CHEN that were recovered from UPS parcel bearing

tracking number 1ZFV80180495212269 described above as the

03/29/2021 METH PARCEL.      Five latent fingerprints belonging to

CHEN were found on the adhesive side of the tape used to seal

the 03/29/2021 METH PARCEL.      Four latent fingerprints belonging

to CHEN were found on white boxes used to conceal the

methamphetamine inside the parcel, and three latent fingerprints

belonging to CHEN were found on the adhesive tape used to seal

the white boxes9.


     8 The HSI forensics laboratory also recovered three latent
fingerprints belonging to a co-conspirator on the exterior of
the white boxes and eight latent fingerprints belonging to the
same co-conspirator found on the adhesive tape used to seal the
white boxes.
      9The HSI forensics laboratory also recovered three latent
fingerprints belonging to a co-conspirator found on the white
boxes used concealed the methamphetamine found in the 03/29/2021
METH PARCEL.

                                    11
Case 2:21-mj-04307-DUTY Document 1 Filed 09/16/21 Page 13 of 15 Page ID #:13




      D.    September 15, 2021 Search Warrants

      20.   On September 14, 2021, the Honorable Charles Eick,

United States Magistrate Judge, authorized search warrants for

several locations associated with CHEN, including CHEN’s current

residence (“SUBJECT PREMISES 3”).         See Case Nos. 21-MJ-4243, 21-
MJ-4244, 21-MJ-4245, 21-MJ-4246.         On September 15, 2021, agents

executed the federal warrants and, based on discussions with

agents who located contraband inside the search locations, I

understand that following was found inside SUBJECT PREMISES 3:

large quantities of methamphetamine and MDMA, based on

presumptive field testing; items used to conceal methamphetamine

similar to -- and in at least one case, identical to -- items

CHEN used to conceal methamphetamine in drug parcels he

previously shipped; a firearm with an obliterated serial number

next to a loaded magazine; digital scales; vacuum-seal freezer

bags and other items used to package and conceal narcotics; and

various items that establish CHEN resided at SUBJECT PREMISES 3.

Evidence is still being processed from other search locations,

but I understand that suspected illegal drugs were found in at

least one other location linked to CHEN.

      21.   When agents executed the search warrants, CHEN’s

girlfriend and infant child were present at SUBJECT PREMISES 3;

CHEN was not present.     I subsequently reviewed a flight

itinerary and other material and learned that CHEN had a flight

to Houston scheduled at approximately 7 a.m.         Based on



                                    12
Case 2:21-mj-04307-DUTY Document 1 Filed 09/16/21 Page 14 of 15 Page ID #:14




subsequent investigation, CHEN did not board the flight and is

believed to still be in the Central District of California.

      22.    Based on information provided to me by the Los Angeles

County Department of Children and Family Services (“DCFS”), I

know that on June 18, 2021, DCFS received a referral from

Emergency Room at the Arcadia Methodist Hospital.          That referral

was based on the following: on June 17, 2021, CHEN and his

girlfriend took their infant to the hospital because the infant

was acting abnormal with inconsolable crying, rapid heart rate

and fever.    The hospital conducted testing on the infant and

learned that the infant tested positive for methamphetamine

based on a urine test.      DCFS informed me that neither CHEN nor

his girlfriend were able to provide a reasonable explanation for

the test results and a judge ordered the infant removed from

their custody.

      23.    Notably, based on discussions with agents who searched

the premises, agents found methamphetamine in close proximity to

both the infant and the infant’s baby formula, which was not

sealed and partially used.      DCFS was notified and took custody
of the infant.



//

//




                                    13
Case 2:21-mj-04307-DUTY Document 1 Filed 09/16/21 Page 15 of 15 Page ID #:15




                             V.    CONCLUSION

      24.   For all the reasons described above, there is probable

cause to believe that CHEN violated 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(viii): possession with intent to distribute

methamphetamine on or about December 9, 2019.




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone this 16th day of
September, 2021.


    /S/ CHARLES F. EICK
HONORABLE CHARLES F. EICK
UNITED STATES MAGISTRATE JUDGE




                                    14
